Order issued October     J..? , 2012




                                           In The
                                 Qtnurt nf Appeals
                       lf:ift4 llistrirt nf IDcxas at llallas
                                    No. 05-12-01296-CV


        TEXAS DEPARTMENT OF LICENSING AND REGULATION, Appellant

                                              v.
                      THE MIAN DEVELOPMENT CORP., Appellee


                                         ORDER

       We GRANT appellant's October 24, 2012 motion for an extension of time to file a brief TO

THE EXTENT that appellant shall file its brief on or before November 27, 2012. We caution

appellant that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.




                                               I

                                              I